798 F.2d 1416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edsel STEPP, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 85-5467.
United States Court of Appeals, Sixth Circuit.
July 1, 1986.

Before MARTIN, KRUPANSKY and GUY, Circuit Judges.
PER CURIAM.


1
The plaintiff Edsel Stepp (the plaintiff) appe aled from the district court's order granting summary judgment in favor of the Secretary of Health and Human Services (the Secretary) and affirming the secretary's denial of the plaintiff's application for social security disability insurance benefits and Supplemental Security Income (SSI) benefits.  I


2
The record disclosed that the plaintiff was 31 years of age at the time of his application, possessed a tenth grade education, was literate, and had previously been employed as a railroad trackman, assembly line worker, farmer, truck driver, and freight handler.  The plaintiff claimed that he became unable to work on May 12, 1977 because of a back muscle strain.  The administrative law judge (ALJ) concluded that the better qualified medical evidence of record indicated that the plaintiff's impairment precluded him from lifting over 25 pounds and repeated bending, but that the plaintiff could nevertheless sit comfortably and perform sedentary work.  The ALJ's conclusion was buttressed by, inter alia, the plaintiff's conservative medical treatment, daily activities, and inconsistent and incredible testimony at the administrative hearing on pertinent issues.  The Appeals Council additionally rejected the plaintiff's claim of a disabling anxiety disorder, as insufficiently supported by the medical evidence of record.


3
Upon a review of the record including the medical evidence submitted herein, this court is of the opinion that the determination of the Secretary was based upon substantial evidence and the judgment of the district court is accordingly AFFIRMED.